UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA  )
)
)
Vv. )

) Case No.: 19-CR-67
XENGXAI YANG )
Defendant )

NOTICE OF INSANITY DEFENSE

The defendant, Xengxai Yang, hereby provides notice that he intends to pursue an insanity
defense under Fed. R. Crim. P. 12.2(a). In addition, the defendant requests the Court to allow this late
filing for good cause under Fed. R. Crim. P. 12.2(a). With this filing, the defendant waives his right to
a speedy trial and requests an adjournment of the trial presently scheduled for July 1, 2019.

The defendant was arrested on March 15, 2019 and charged in State court with robbery of a
financial institution with use of a dangerous weapon. A cash bond was issued, which was not posted,
and the defendant remained in custody. Thereafter, the defendant was indicted in Federal court with
Armed Bank Robbery, Use of a Short-Barreled Firearm and Possession of a Short-Barreled Firearm.
The defendant entered “not guilty” pleas and ordered detained. The Court scheduled a final pre-trial
conference for June 14, 2019 and a trial for July 1, 2019 pursuant to speedy trial rules. In addition, the
Court ordered pre-trial motions be filed by May 8, 2019.

The defendant’s attorney began obtaining medial and psychological records on the defendant
to review a possible insanity defense. Not all of the records needed for review were obtained until after
May 8, 2019.

On or about May 8, 2019, the defendant’s attorney received discovery from the Government
(it was mistakenly mailed to prior counsel) and that discovery was mailed to the defendant. The
defendant and his attorney have reviewed the discovery together. During that review, it was
discovered that an additional issue for an insanity defense needed to be investigated. The defendant’s
attorney is still in the process of obtaining those records and researching any potential correlation to an

insanity defense. As of this filing, the records have not been received.
Therefore, based upon the above, the defendant requests that the Court find good cause for the

untimely filing of this Notice of Insanity defense.

Dated this 11" day of June, 2019.

ROBINSON LAW FIRM

s/ Kevin D, Musolf, Attorney
Kevin D. Musolf, Attorney
State Bar No.: 1024690
Attomey for Defendant

100 West Lawrence Street Suite 414
Appleton, WI 54911
(920) 731-1817
